Citation Nr: 0638649	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958 and from May 1958 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The medical evidence indicates that the veteran has a 
generalized anxiety disorder with depression; however, there 
is no medical evidence of record to show that the veteran 
currently has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in January 
2004, the copy of the rating decision furnished in April 2004 
and the statement of the case dated in December 2004, the 
veteran has been fully notified of the information and 
evidence needed to substantiate this claim, and his and VA's 
responsibilities for providing evidence.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The January 2004 letter advised the 
veteran to let VA know if there is evidence or information 
that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 2004.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in January 2004.   
Therefore, the veteran received proper VCAA notice prior to 
the initial rating decision denying his claim and no remedial 
action is necessary.  See Mayfield v. Nicholson, 19 Vet.  
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The veteran has not been afforded a medical examination 
and an opinion from a VA physician to address the questions 
involved with the issue on appeal is not necessary to decide 
the claim because, as set forth below, there is no current 
competent evidence of PTSD related to an in-service stressor.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran has not been provided notice regarding a 
disability rating and effective date for the award of 
benefits.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
this constitutes harmless error.  Because the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD, any defects with respect to these 
downstream issues are rendered moot.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

Analysis

Service connection for PTSD is not established.  On VA 
examination in October 1993 the veteran was diagnosed as 
having generalized anxiety disorder. In the early 1970s, he 
had first sought treatment for symptoms of a personality 
disorder.  Medical treatment records subsequent to 1993 
reveal a continuation of this diagnosis of an anxiety 
disorder with the added psychiatric disorder of depression.  
It was not until October 2003 that the veteran complained of 
PTSD. 

 Of record is a December 2003 VA outpatient record that 
contains an apparent assessment of PTSD.  However, the Board 
finds this opinion unpersuasive and affords it little, if 
any, probative value because it does not meet the regulatory 
requirements applicable to claims for PTSD.  In order for the 
veteran to be awarded service connection for PTSD, there must 
be medical evidence linking currently diagnosed PTSD to an 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  This purported diagnosis does not refer to an 
alleged in-service stressor and contains no rationale for its 
conclusion, and thus does not conform to 38 C.F.R. 
§ 4.125(a).  There are no other notations regarding PTSD 
appearing anywhere else in the record. Although the veteran 
attributes his PTSD to witnessing the stabbing of one sailor 
by another, he has provided to details as to the approximate 
date or location of this incident. Consequently, further 
inquiry regarding the possibility this event may constitute a 
stressor is not possible. In the absence of competent medical 
or lay evidence even suggesting that the veteran has PTSD 
stemming from a stressor experienced while he was on active 
duty, the Board can only conclude that the preponderance of 
the evidence is against the claim of service connection for 
PTSD and it must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


